Title: Memorandum: Preliminary Conference with the Indians, 26 September 1753
From: 
To: 


Peters, Norris, and Franklin were commissioned on September 22 to meet the Indians at Carlisle and they proceeded to the westward immediately. They reached the house of Conrad Weiser, the province interpreter, on the Tulpehocken on September 24 and, setting out next morning and making all speed, they covered sixty miles and rode into Carlisle on the afternoon of September 26. The Indians had just arrived, in the company of George Croghan and Andrew Montour. The conference began inauspiciously, for the commissioners had outrun the wagons carrying the province’s presents, and no formalities could begin until the goods were actually distributed. While they waited, the commissioners held informal conversations with Croghan, Scaroyady, and others about the treaty at Winchester and the temper of the Ohio Indians. To bind the Indians more closely to the British interest they ordered additional presents from an Indian trader. Incomplete notes of the conversations of September 26–30 are printed here. The treaty opened formally on October 1 (see below, pp. 84–107).
 

[September 26, 1753]
They drank Health to the English. We drank their Healths. They ours. They drank the King &c. We wish’d them good Night; and told them we would send for them again tomorrow.
Orders to all Tavern keepers and others not to let the Indians have any Spirituous Liquors.


Thursday 27. Sept.
Considering the Goods not come agreed to forbear further Treaty till their Arrival, It being necessary the Presents of Condolence should be first made to wipe away Tears, &c. of which we let the Indians know.
Enquir’d of Croghan and Montour concerning the Virginia Treaty and learnt that the Indians had now forbid the Virginians building the Fort at Mohongala. They would defend the Country themselves and drive off the French, provided they might be supply’d with Powder and Lead. These should be lodg’d in a particular Place under the Care of Trent, Guest, and Montour.

The Half King is gone to warn off the French. If they will not go he will strike &c.
The Council at Onondago neglect them. Therefore they will stir themselves.
The Virginia Presents chiefly fine Cloths, and a few Guns.
  Conrad Weiser talks privately with a few Indians, learns that the Cagnawaga Indians who came with the French were dissatisfied with the Expedition; &c.
Commissioners Agree with J. Carson for a Quantity Goods to be sent hither tomorrow, at Philadelphia Price with the Carriage.
12 or 14 Gentlemen dine with us at our Expence.

